DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-31 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 7-11, 14, 15, 18, 19, 22, 25, 28-31, and 38 of prior U.S. Patent No. 10,856,479. This is a statutory double patenting rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 31 in this application is given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being Kowalski by (US 2740546).
Regarding claim 12, Kowalski discloses a container comprising a bottom surface and an open top surface (container 10, fig. 2); a fluid reservoir within the container (fig. 2); a support structure (24, 26, 32), configured to fit entirely within the container below the open top surface (fig, 1), comprising support beams (rods 24 and 26, fig. 2) interconnecting a plurality of openings (rings 32, fig. 2); and at least one cover plate configured to fit over the support structure in the open top surface (cover 48), wherein the container and the support structure define a plurality of apertures separated from the plurality of openings by the support beams (space formed between adjacent rods 24 and 26, fig. 2), the at least one cover plate covering at least one of the plurality of apertures, wherein the plurality of openings are uncovered by the at least one cover plate (fig. 1 and 2).
Regarding claim 19, Kowalski discloses wherein the fluid reservoir comprises at least a portion of a volume between the bottom surface and the open top surface (fig. 4).
Regarding claim 22, Kowalski discloses wherein each of the at least one cover plate comprises a plurality of cut-outs corresponding to more than one of the plurality of openings of the support structure (apertures 52, fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Trabka (US 6901700) in view of Leithold (US 2006/0288640).
Regarding claim 12, Trabka discloses a container comprising a bottom surface and an open top surface (pot 10, fig. 4); a fluid reservoir within the container (fig. 6); a support structure (support frame 16), configured to fit entirely within the container below the open top surface (fig, 4), comprising support beams (rods interconnecting adjacent pot supports 20, fig. 3) interconnecting a plurality of openings (pot supports 20, fig. 3); and wherein the container and the support structure define a plurality of apertures separated from the plurality of openings by the support beams (space formed between adjacent pot supports 20, fig. 3) but fails to teach at least one cover plate configured to fit over the support structure in the open top surface, the at least one cover plate covering at least one of the plurality of apertures, wherein the plurality of openings are uncovered by the at least one cover plate. However, Leithold teaches a cover plate configured to fit over a support structure in an open top surface (cover 7, fig. 10), the at least one cover plate covering at least one of the plurality of apertures, wherein the plurality of openings are uncovered by the at least one cover plate (portions between adjacent openings 8 are configured to cover portions below the cover, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka planter with a cover as taught by Leithold to allow various sized pots to be used. 
Regarding claim 22, Trabka as modified by Leithold teaches the invention substantially as claimed and Leithold further teaches wherein each of the at least one cover plate comprising a plurality of cut-outs corresponding to more than one of the plurality of openings of the support structure (holes 24, para. 0046).
Regarding claim 23, Trabka as modified by Leithold teaches the invention substantially as claimed and Leithold further teaches at least one plug configured to fit into any of the cover plate cut-outs (para. 0039).
Regarding claim 25, Trabka as modified by Leithold teaches the invention substantially as claimed and Trabka further teaches at least one basket of a size and shape to fit into any of the plurality of openings in the support structure (col. 5, ll. 46-47).
Claims 13, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Trabka  in view of Leithold, as applied to claim 12 above, further in view of Hohmann (US 10149442).
Regarding claim 13, Trabka as modified by Leithold teaches the invention substantially as claimed but fails to teach a pump in fluid communication with the fluid reservoir; and a plurality of jets in fluid communication with the pump. However, Hohmann teaches a pump in fluid communication with the fluid reservoir (pump 83, col. 4, ll. 52-54, fig. 6); and a plurality of jets in fluid communication with the pump (tubing 33 and 37, fig. 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka planter with an irrigation system as taught by Hohmann to provide an autonomous watering system to maintain a proper environment for plants to prevent damage or death.
Regarding claim 18, Trabka as modified by Leithold teaches the invention substantially as claimed but fails to teach wherein the plurality of jets are located around a periphery of the fluid reservoir near an inner surface of the container below the support structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of jets located around a periphery of the fluid reservoir near an inner surface of the container below the support structure, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, positioning the plurality of jets around the periphery would allow the plants to be watered from various locations.
Regarding claim 26, Trabka as modified by Leithold teaches the invention substantially as claimed but fails to teach a plurality of jets in fluid communication with the fluid reservoir, wherein each of the plurality of jets is directed such that fluid exhausted from the jet impinges upon the at least one basket. However, teaches wherein each of the plurality of jets is directed such that fluid exhausted from the jet impinges upon the at least one basket (tubing 33 and 37, fig. 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka planter with an irrigation system as taught by Hohmann to provide an autonomous watering system to maintain a proper environment for plants to prevent damage or death.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trabka  in view of Leithold and Hohmann, as applied to claim 13 above, further in view of Auer (US 6247268).
Regarding claim 14, Trabka as modified by Leithold and Hohmann teaches the invention substantially as claimed and Hohmann further teaches a plurality of tubing sections (tube sections 33, fig. 6) but fails to teach a valve connecting the pump and at least one of the plurality of tubing sections, wherein the plurality of tubing sections are connected to one or more of the plurality of jets such that fluid flowing through the plurality of tubing sections, from the valve, exhausts through at least one of the plurality of jets. However, Auer a valve connecting a plurality of tubing sections (100, col. 4, ll. 29-33. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka’s system with a valve as taught by Auer to allow the amount of fluid to be increased or decreased to maintain a plant environment.
Regarding claim 15, Trabka as modified by Leithold, Hohmann and Auer teaches the invention substantially as claimed and Hohmann further teaches wherein at least two of the plurality of tubing sections are of differing lengths (tubes 33 and tube 37 are different lengths, fig. 6).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trabka  in view of Leithold and Hohmann, as applied to claim 12 above, further in view of Brown et al.  (US 2018/0035618 henceforth Brown).
Regarding claim 20, Trabka as modified by Leithold and Hohmann teaches the invention substantially as claimed but fails to teach the container further comprising an inner wall and an outer wall, with a volume between the two, where the inner wall and the outer wall are both circular in cross-section, wherein the inner wall extends from the bottom surface to the open top surface. However, Brown teaches an inner wall (inner wall 30) and an outer wall (outer wall 40), with a volume between the two (para. 0020, fig. 2), where the inner wall and the outer wall are both circular in cross-section (fig. 2), wherein the inner wall extends from the bottom surface to the open top surface (fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka’s system with a double wall as taught by Brown to allow provide an ecstatic appeal to the planter.
Regarding claim 21, Trabka as modified by Leithold ,Hohmann and Brown teaches the invention substantially as claimed and Trabka further teaches wherein a bottom portion of the outer wall is of a greater circumference than a top portion of the outer wall (fig. 4).
Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over Trabka  in view of Leithold, Hohmann and Auer, as applied to claim 14 above, further in view of Auer further in view of Narasipur (US 2016/0057950).
Regarding claim 16, Trabka as modified by Leithold, Hohmann and Auer teaches the invention substantially as claimed but fails to teach wherein the valve is a diverter valve having a first position directing fluid to the plurality of jets and a second position directing fluid to a drain tube configured to convey fluid to a location external to the container. However, Narasipur teaches a valve system that conveys fluid entering the valve from the fluid output tube to a location external to the container (para. 0030). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka’s system with a valve as taught by Narasipur to allow nutrient solution to be quickly and easily drained away when desired i.e. during cleaning and/or maintenance.
Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trabka  in view of Leithold and Hohmann, as applied to claim 13 above, further in view of Brooke et al. (US 7069691 henceforth Brook).
Regarding claim 17, Trabka as modified by Leithold, and Hohmann teaches the invention substantially as claimed but fails to teach the support structure further comprising support for one or more of the plurality of jets. However, Brooke teaches a support for one or more of a plurality of jets (opening 38, col. 4 II. 26-27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka’s  system with a support as taught by Brooke to prevent displacement of the jets.
Regarding claim 24, Trabka as modified by Leithold, and Hohmann teaches the invention substantially as claimed but fails to teach a repositionable fluid level indicator tube that is positionable in container, the fluid level indicator tube comprising a fluid level indicator (65, col. 4 ll. 20-27). However, Brook teaches a repositionable fluid level indicator tube that is positionable in a container, the fluid level indicator tube comprising a fluid level indicator (65, col. 4 ll. 20-27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka’s  with a depth gauge as taught by Brooke to monitor fluid level.
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Trabka in view of Leithold and Brooke.
Regarding claim 27, Trabka discloses a container comprising an internal volume for use as a fluid reservoir and an open top surface (pot 10, fig. 4 and 6); a support structure (support frame 16) comprising support beams (pot supports 20, fig. 3), structurally connecting three openings located entirely in the internal volume at an upper portion of the container (fig, 4) and wherein the container and the support structure define a plurality of apertures separated from the three openings by the support beams (space formed between adjacent pot supports 20, fig. 3) but fails to teach five openings, a repositionable fluid level indicator tube, comprising a fluid level indicator, that is positionable in any of the five openings; and a cover comprising one or more pieces configured to fit over the support structure in the open top surface, the cover covering the plurality of apertures, wherein the five openings are uncovered by the cover. However, Leithold teaches a cover comprising one or more pieces configured to fit over the support structure in the open top surface (cover 7, fig. 10), the cover covering the plurality of apertures, wherein the three openings are uncovered by the cover (portions between adjacent openings 8 are configured to cover portions below the cover, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka planter with a cover as taught by Leithold to allow various sized pots to be used. And Brooke teaches a support and cover (insert 50) comprising five openings (support frame 30, fig. 1) and a repositionable fluid level indicator tube comprising a fluid level indicator that is positionable in any of the openings (65, col. 4 ll. 20-27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka’s with a support frame and cover comprising five openings as taught by Brooke to allow the number of plants to be increased i.e. for larger planters and a depth gauge to monitor fluid level to maintain a healthy environment for plants.
Regarding claim 28, Trabka as modified by Leithold and Brooke teaches the invention substantially as claimed and Trabka further teaches at least one basket of a size and shape to fit into any of the five openings in the support structure (col. 5, ll. 46-47).
Regarding claim 29, Trabka as modified by Leithold and Brooke teaches the invention substantially as claimed and Brooke further teaches wherein the cover defines five cover openings corresponding to the five openings of the support structure (fig. 1). 
Regarding claim 30, Trabka as modified by Leithold and Brooke teaches the invention substantially as claimed and Leithold further teaches at least one plug configured to fit into any of the five openings in the cover (para. 0039).
Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over Trabka in view of Brooke.
Regarding claim 31, Trabka as modified by Leithold and Brooke a hydroponic growing apparatus, comprising: means for containing a volume of fluid having a closed bottom portion and an open upper portion (pot 10, fig. 4) and means for supporting a plurality of containers for hydroponic growing of plants such that the means for supporting is located entirely below the open upper portion (support frame 16, fig. 4) but fails to teach a means for covering the open upper portion having one or more openings; and the means for supporting a plurality of containers under the means for covering and the means for supporting lies directly under the one or more openings; and means for measuring the volume of fluid that is positionable into any of the one or more openings. However, Brooke teaches a means for covering an open upper portion having one or more openings (Insert 50, fig. 1) and a means for supporting a plurality of containers under a means for covering (fig. 1) and the means for supporting lies directly under the one or more openings (fig. 1); and a means for measuring the volume of fluid that is positionable into any of the one or more openings (65, col. 4 ll. 20-27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trabka’s with a cover as taught by Brooke to allow the number of plants to be increased i.e. for larger planters and a depth gauge to monitor fluid level to maintain a healthy environment for plants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647